 

Exhibit 10.17

Kura Oncology, Inc.

Amended and Restated Executive Employment Agreement

for

Annette North

This Amended and Restated Executive Employment Agreement (the “Agreement”),
entered into between Kura Oncology, Inc. (the “Company”) and Annette North (the
“Executive”) (collectively, the “Parties”), is effective as of January 29, 2016
(the “Effective Date”).  As of the Effective Date, this Agreement amends,
restates and supersedes in its entirety the Executive Employment previously
entered into by the Parties on January 12, 2015 and amended on May 12, 2015
(together, the “Prior Agreement”).

Whereas, the Company desires Executive to continue to provide employment
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for such employment services; and

Whereas, Executive wishes to continue to be employed by the Company and to
provide personal services to the Company in return for certain compensation and
benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive will continue to serve as the Senior Vice President,
General Counsel of the Company.  During the term of Executive’s employment with
the Company, Executive will devote Executive’s best efforts and substantially
all of Executive’s business time and attention to the business of the Company,
and except for approved vacation periods and reasonable periods of illness or
other incapacities permitted by the Company’s general employment policies.  

1.2Duties and Location.  Executive will perform such duties as are required by
the Company’s Chief Executive Officer to whom Executive will
report.  Executive’s primary office location will be the Company’s La Jolla,
California office.  The Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time, and to require reasonable business
travel.  The Company may modify Executive’s job title and duties as it deems
necessary and appropriate in light of the Company’s needs and interests from
time to time.  

1.3Policies and Procedures.  The employment relationship between the Parties
will be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement will control.

1.

--------------------------------------------------------------------------------

 

2.Compensation. 

2.1Salary.  For services to be rendered hereunder, Executive will receive a base
salary at the rate of $331,900 per year (the “Base Salary”) payable in
installments in accordance with the Company’s regular payroll schedule.

2.2Bonus.  Executive will be eligible for an annual discretionary bonus of up to
35% of Executive’s Base Salary (the “Annual Bonus”).  Whether Executive receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined by the Company’s Board of Directors (“Board”) in its sole
discretion based upon the Company’s and Executive’s achievement of objectives
and milestones to be determined on an annual basis by the Board.  Executive must
remain an active employee through the end of any given calendar year in order to
earn an Annual Bonus for that year and any such bonus will be paid prior to
March 15 of the year following the year in which such bonus was
earned.  Executive will not be eligible for, and will not earn, any Annual Bonus
(including a prorated bonus) if Executive’s employment terminates for any reason
before the end of the calendar year.  

3.Standard Company Benefits.  Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

4.Vacation.  Executive will be entitled to accrue and use paid vacation in
accordance with the terms of the Company’s vacation policy and practices,
provided, however, that in no event will Executive’s vacation accrual rate be
lower than 3 weeks per year.

5.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

6.Termination of Employment; Severance.

6.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.  

2.

--------------------------------------------------------------------------------

 

6.2Termination Without Cause; Resignation for Good Reason.   

(a)Not in Connection with a Corporate Transaction.  In the event Executive’s
employment with the Company is terminated by the Company without Cause (other
than by reason of death or disability), or Executive resigns for Good Reason,
then provided such termination or resignation constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “Separation from Service”),
the Separation from Service occurs more than 59 days prior to or 12 months after
the closing of a Corporate Transaction, the Company shall pay Executive’s base
salary and accrued and unused vacation benefits earned through the date of
termination, at the rate in effect at the time of termination, less standard
deductions and withholdings.  In addition, if Executive provides a signed
release of claims in a form reasonably satisfactory to the Company (the
“Release”) and allows such Release to become irrevocable and effective no later
than 60 days following Executive’s Separation from Service, and provided that
Executive remains in compliance with the terms of this Agreement, the Company
will provide Executive with the following severance benefits:

(i)a cash lump-sum payment in an amount equal to 12 months of Executive’s annual
base salary at the rate in effect on the effective date of Executive’s
Separation from Service, ignoring any decrease in base salary that forms the
basis for Good Reason, payable on the 60th day following Executive’s Separation
from Service.

(ii)Provided Executive timely elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay the COBRA premiums to continue Executive’s coverage (including coverage
for eligible dependents, if applicable), subject to withholding if deemed
necessary to comply with applicable laws, through the period (the “COBRA Premium
Period”) starting on the Executive’s Separation from Service and ending on the
earliest to occur of: (i) 12 months following Executive’s Separation from
Service; (ii) the date Executive becomes eligible for group health insurance
coverage through a new employer; or (iii) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason.  In the event Executive
becomes covered under another employer's group health plan or otherwise ceases
to be eligible for COBRA during the COBRA Premium Period, Executive must
immediately notify the Company of such event.

(b)In Connection with a Corporate Transaction.  In the event Executive’s
employment with the Company is terminated by the Company without Cause (other
than by reason of death or disability), or Executive resigns for Good Reason,
and provided such termination or resignation constitutes a Separation from
Service and such the Separation from Service occurs within 59 days prior to, on
or within 12 months following the closing of a Corporate Transaction, the
Company shall pay Executive’s base salary and accrued and unused vacation
benefits earned through the date of termination, at the rate in effect at the
time of termination, less standard deductions and withholdings.  In addition, if
Executive provides a signed Release and allows such Release to become
irrevocable and effective no later than 60 days following Executive’s Separation
from Service, and provided that Executive remains in compliance with the terms
of this Agreement, the Company will provide Executive with the following
severance benefits:

(i)A cash lump-sum payment in an amount equal to 12 months of Executive’s annual
base salary at the rate in effect on the effective date of Executive’s
Separation from Service, ignoring any decrease in base salary that forms the
basis for Good Reason, less standard deductions and withholdings, payable on the
60th day following Executive’s Separation from Service.

3.

--------------------------------------------------------------------------------

 

(ii)A cash lump-sum payment in an amount equal to the Executive’s full target
bonus amount for services to be performed during the year in which the Corporate
Transaction occurs, less standard deductions and withholdings, payable on the
60th day following Executive’s Separation from Service. 

(iii)Provided Executive timely elects continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay the COBRA premiums to continue Executive’s coverage (including coverage
for eligible dependents, if applicable), subject to withholding if deemed
necessary to comply with applicable laws, through the period (the “COBRA Premium
Period”) starting on the Executive’s Separation from Service and ending on the
earliest to occur of: (i) 12 months following Executive’s Separation from
Service; (ii) the date Executive becomes eligible for group health insurance
coverage through a new employer; or (iii) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason.  In the event Executive
becomes covered under another employer's group health plan or otherwise ceases
to be eligible for COBRA during the COBRA Premium Period, Executive must
immediately notify the Company of such event.  

(iv)One hundred percent of any equity held by Executive will be deemed vested
and exercisable (if applicable) as of Executive’s last day of employment,
provided, however, that with respect to any performance based vesting equity
awards held by Executive that have multiple vesting levels depending upon the
level of performance, such equity awards will vest at the target level.

(c)COBRA.  Notwithstanding Sections 6.2(a)(ii) and 6.2(b)(iii), if the Company
determines, in its sole discretion, that the Company cannot provide the COBRA
premium benefits without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), the Company shall in lieu thereof pay Executive a taxable
cash amount, which payment shall be made regardless of whether the Executive or
the Executive’s qualifying family members elect COBRA continuation coverage (the
“Health Care Benefit Payment”).  The Health Care Benefit Payment shall be paid
in monthly or bi-weekly installments on the same schedule that the COBRA
premiums would otherwise have been paid to the insurer.  The Health Care Benefit
Payment shall be equal to the amount that the Company otherwise would have paid
for COBRA insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the COBRA Premium Period, but determined without regard to whether or not the
Executive continues to be eligible for COBRA coverage.

6.3Resignation Without Good Reason; Termination for Cause; Death or
Disability.  If Executive resigns without Good Reason, or the Company terminates
Executive’s service for Cause, or upon a termination due to Executive’s death or
disability, then all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
Executive will not be entitled to any severance benefits under Section 6.2(a) or
Section 6.2(b).  

7.Section 280G.

7.1If any payment or benefit Executive would receive from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and

4.

--------------------------------------------------------------------------------

 

including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive.  If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).  Notwithstanding the foregoing, if the Reduction Method or the Pro
Rata Reduction Method would result in any portion of the Payment being subject
to taxes pursuant to Section 409A of the Code that would not otherwise be
subject to taxes pursuant to Section 409A of the Code, then the Reduction Method
and/or the Pro Rata Reduction Method, as the case may be, shall be modified so
as to avoid the imposition of taxes pursuant to Section 409A of the Code as
follows:  (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest  economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A of the Code shall be reduced (or eliminated)
before Payments that are not deferred compensation within the meaning of Section
409A of the Code. 

7.2In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, Executive agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax.  For the avoidance
of doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, Executive will have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

7.3Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Corporate Transaction shall perform
the foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Corporate Transaction, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

7.4The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.

5.

--------------------------------------------------------------------------------

 

8.Section 409A.   

8.1It is intended that all of the severance benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A provided under Treasury Regulations
1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Code Section 409A.

8.2A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a Separation from Service and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of service” or like
terms will mean Separation from Service. If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a Separation from Service, such payment or benefit will be
made or provided at the date which is the earlier of (A) the expiration of the
six-month period measured from the date of such Separation from Service of
Executive, and (B) the date of Executive’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 8.2 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) will be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal payment dates specified for them herein.

8.3To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder will be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Executive, (B) any right to reimbursement or
in-kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year will in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

8.4For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period will be within the sole
discretion of the Company.  Notwithstanding any other provision of this
Agreement to the contrary, in no event will any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

9.Definitions.  

9.1“Cause” with respect to Executive means Executive has: (a) been convicted of
or pled guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; (b) participated in a fraud or act of dishonesty
against the Company; (c) materially breached any agreement between such
Executive and the Company or any written policy of the Company, and not cured
such breach within five days of the Company’s written notice of such breach; (d)
engaged in conduct that demonstrates gross unfitness to serve; or (e) engaged in
willful

6.

--------------------------------------------------------------------------------

 

misconduct or refused to comply with any lawful directive of the Company, and
not cured such noncompliance within five days of the Company’s written notice of
such noncompliance. 

9.2“Code” means the Internal Revenue Code of 1986, as amended.

9.3“Good Reason” will exist for Executive’s resignation from employment with the
Company if any of the following actions are taken by the Company without
Executive’s prior written consent:

(a)a material reduction in Executive’s base salary, unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees;

(b)a material reduction in Executive’s duties (including responsibilities and/or
authorities);

(c)a material reduction in the authority, duties, or responsibilities of the
supervisor to whom Executive is required to report, including a requirement that
Executive report to an employee of the Company instead of the Chief Executive
Officer;

(d)relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than 50 miles as compared to
Executive’s then-current principal place of employment immediately prior to such
relocation; or

(e)any other action or inaction that constitutes a material breach by the
Company of this Agreement or any agreement under which Executive provides
services.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within 30 days following the first occurrence
of the condition that Executive considers to constitute Good Reason describing
the condition and the Company fails to satisfactorily remedy such condition
within 30 days following such written notice, and (ii) the Executive terminates
employment within 90 days following the end of the period within which the
Company was entitled to remedy the condition constituting Good Reason but failed
to do so.

9.4“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(a)a sale, lease or other disposition of all or substantially all, as determined
by the Board in its sole discretion, of the consolidated assets of the Company
and its subsidiaries;

(b)a merger, consolidation, or similar transaction of the Company following
which such entity is not the surviving entity;

(c)a merger, consolidation or similar transaction of the Company following which
such entity is the surviving entity but the shares outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

Notwithstanding the foregoing, the term Corporate Transaction will not include
(i) a sale of assets, merger or other transaction effected exclusively for the
purpose of changing the domicile of

7.

--------------------------------------------------------------------------------

 

the Company, (ii) the acquisition of securities of the Company by an investor or
any affiliate thereof that acquires the Company’s securities in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (iii) the
merger transaction between the Company and Kura Oncology, Inc. (f/k/a Zeta
Acquisition Corp. III) effectuated March 31, 2015. In addition, to the extent
required for compliance with Code Section 409A, in no event will an event be
deemed a Corporate Transaction if such transaction is not also a “change in the
ownership or effective control of” the Company or “a change in the ownership of
a substantial portion of the assets of” the Company as determined under Treasury
Regulation Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

10.Proprietary Information Obligations.

10.1Confidential Information Agreement.  As a condition of employment, Executive
will continue to abide by the Company’s standard form of Proprietary Information
and Invention Assignment Agreement (the “Confidentiality Agreement”) and
Arbitration Agreement previously executed by Executive.

10.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment with the Company, except as expressly authorized by that
third party.  During Executive’s employment with the Company, Executive will use
in the performance of Executive’s duties only information which is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.  

11.Outside Activities During Employment.  

11.1Non-Company Business.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during the term of Executive’s employment
with the Company undertake or engage in any employment, occupation or business
enterprise, other than ones in which Executive is a passive investor or as
permitted under Section 11.2.  Executive shall be entitled to serve on the board
of directors of such other companies as may be approved in advance by the Chief
Executive Officer, in each case, so long as Executive remain in compliance with
Section 11 and such service does not interfere with Executive’s duties under
this Agreement.  Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of
Executive’s duties hereunder.

11.2No Adverse Interests.  Except with the prior written consent of the Chief
Executive Officer, Executive will not during the term of Executive’s employment
with the Company acquire, assume or participate in, directly or indirectly, any
position, investment or interest known to be adverse or antagonistic to the
Company, its business or prospects, financial or otherwise, provided that this
does not prohibit Executive’s continued involvement in any existing investments
or ownership, for investment purposes only, of not more than 3% of the
outstanding stock of any company listed on a national securities exchange, or
actively traded in a national over-the-counter market.    

8.

--------------------------------------------------------------------------------

 

12.Non-Solicitation.  Executive agrees that during the period of employment with
the Company and for 12 months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity. 

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, will be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Diego, California, conducted by JAMS, Inc.  (“JAMS”) under
the then applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses).  By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding.  The
Company acknowledges that Executive will have the right to be represented by
legal counsel at any arbitration proceeding.  The arbitrator will: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator will be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law.  The Company will pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required of the Executive if
the dispute were decided in a court of law.  Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.  

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it will not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise

9.

--------------------------------------------------------------------------------

 

or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations,
including but not limited to the Prior Agreement.  It is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified or amended except in a writing signed by a
duly authorized officer of the Company. 

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which will not be withheld unreasonably.

14.8Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.  

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

Kura Oncology, Inc.

 

 

By:

/s/ Heidi Henson

Name:

     Heidi Henson

Title:

     CFO

 

 

Executive

 

/s/ Annette North

Annette North

 

10.